Case 3:20-ap-03017-SHB           Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04              Desc
                                 Main Document   Page 1 of 39



                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF TENNESSEE

In re: James A. Begley,                       )
                                              )      Case No. 3:20-bk-30342-SHB
Debtor.                                       )      Chapter 7
                                              )
Rich Steel,                                   )
                                              )
Plaintiff,                                    )
                                              )      Adversary No. 20 A ___________
vs.                                           )
                                              )
James A. Begley, Debtor,                      )
                                              )
Defendant.                                    )

          COMPLAINT TO DETERMINE NONDISCHARGEABILITY OF DEBT

      NOW COMES Plaintiff, Rich Steel, by his attorneys, Patrick J. Mayerbock and Gregory

Bryan Ruggie of Mayerbock Law Firm, and in complaining of the Defendant, James A. Begley

(“Defendant”), states as follows:

                                    NATURE OF THE ACTION

1.       This is an adversary proceeding brought by Plaintiff, an unsecured creditor of Defendant,

         against Defendant for breach of contract and fraud, pursuant to Section 523(a)(2) of Title

         11 of the United States Bankruptcy Code, and Rules 7001 et seq. of the Federal Rules of

         Bankruptcy Procedure.

                                 JURISDICTION AND VENUE

2.       The Bankruptcy Court for the Eastern District of Tennessee has jurisdiction pursuant to

         28 U.S.C. § 1334(b) because this adversary proceeding arises in, arises under, and is

         related to the Chapter 7 case, In re James A. Begley, pending in the United States

         Bankruptcy Court for the Eastern District of Tennessee as Case No. 3:20-bk-30342-SHB.



                                            Page 1 of 10
Case 3:20-ap-03017-SHB          Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04                   Desc
                                Main Document   Page 2 of 39



3.    This Court has personal jurisdiction over Defendant pursuant to Federal Rule of

      Bankruptcy Procedure 7004(f).

4.    Venue is proper in this District pursuant to 28 U.S.C. § 1409(a).

5.    This Complaint is a “core” proceeding, pursuant to 28 U.S.C. §157(b)(2).

                                              PARTIES

6.    Plaintiff is an unsecured creditor of Defendants.

7.    Defendant is a resident of Tennessee and was at all applicable times a debtor to Plaintiff.

                                         BACKGROUND

8.    In early 2019, Defendant began a fraudulent scheme in which he promised to Plaintiff a

      significant return on Plaintiff’s investments. Defendant took numerous loans from

      Plaintiff to purchase and restore vehicles, promising to sell the vehicles and split the

      profits, only to later sell, transfer, or otherwise dispose of the vehicles without

      compensating Plaintiff.

9.    Defendant claimed to have extensive knowledge of “The Super Car Market”, the “Muscle

      Car Market”, the “Truck Market”, and of restoration of vehicles in order to fraudulently

      induce Plaintiff into loaning money to Defendant for a mutual investment agreement to

      restore and sell trucks for a profit.

10.   Defendant had no intention of paying back Plaintiff for the loans and had no intention of

      splitting the profits after the sale of the vehicles.

                                      LEGAL STANDARD

11.   Section 523(a) of Title 11 of the United States Bankruptcy Code states that “[a]

      discharge…does not discharge an individual debtor from any debt for money, property,



                                              Page 2 of 10
Case 3:20-ap-03017-SHB        Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04                  Desc
                              Main Document   Page 3 of 39



      services, or an extension, renewal, or refinancing of credit, to the extent obtained by false

      pretenses, a false representation, or actual fraud…”. 11 U.S.C. 523(a)(2)(A).

                                  STATEMENT OF FACTS

12.   On or about January 20, 2019, Defendant specifically sought out Plaintiff and emailed

      him about an “opportunity to capitalize on the Truck Market…” and claimed that they

      could both “get into the Truck Market, make MONEY, history, get a leg up on the market

      and secure our place for many years to come”; a copy of said email is attached hereto as

      Exhibit A and made a part hereof.

13.   On or about February 7, 2019, Defendant then entered into an investment agreement with

      Plaintiff in which Plaintiff would loan the principal sums for purchases of vehicles which

      were to be restored by Defendant and sold for a profit.

14.   On February 7, 2019, Plaintiff loaned the principal sum of $11,000.00 to Defendant for

      the   purchase    of   a   1986     Chevrolet   C-10      Silverado   pickup   truck,   VIN:

      1GCDC14H8GF420806, which was to be restored and sold for a profit by Defendant.

15.   Plaintiff and Defendant memorialized this agreement in a writing signed by Defendant, a

      copy of which is attached hereto as Exhibit B and made a part hereof.

16.   While the memorialization of the agreement was not signed by Defendant until on or

      about March 5, 2019, Plaintiff funded the principal sum for the purchase of the vehicle on

      February 7, 2019, as is evidenced by the J.P. Morgan financial statement, a copy of which

      is attached hereto as Exhibit C and made a part hereof.

17.   Also on or about February 7, 2019, in furtherance of the mutual investment agreement,

      Plaintiff loaned the principal sum of $9,000.00 to Defendant for the purchase of a 1979



                                           Page 3 of 10
Case 3:20-ap-03017-SHB       Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04               Desc
                             Main Document   Page 4 of 39



      Chevrolet C-10 Silverado pickup truck, VIN: CCD139F369150, which was to be restored

      and sold for a profit by Defendant. Ex. C.

18.   Also on or about February 7, 2019, in furtherance of the mutual investment agreement,

      Plaintiff loaned the sum of $2,500.00 to Defendant to be used for the restoration of the

      1979 Chevrolet C-10 Silverado. Ex. C.

19.   On or about March 8, 2019, Plaintiff loaned another $2,500.00 to Defendant for the

      restoration of the 1979 Chevrolet C-10 Silverado. Ex. C.

20.   Plaintiff and Defendant memorialized their agreement to restore and sell the 1979

      Chevrolet C-10 Silverado for a profit in a writing signed by Defendant, a copy of which

      is attached hereto as Exhibit D and made a part hereof.

21.   While the memorialization of their agreement indicates that Plaintiff funded the principle

      sum of $10,012.00, the actual total amount of money financed by Plaintiff for purchase of

      and restoration of the 1979 Chevrolet C-10 Silverado was $14,000.00, as is evidenced by

      the J.P. Morgan financial statement. Ex. C.

22.   While the memorialization of their agreement indicates the VIN for the 1979 Chevrolet

      C-10 Silverado is CCD139F369150, the title document for the vehicle indicates that the

      correct VIN is: CCD149F369150, a copy of which is attached hereto as Exhibit E and

      made a part hereof.

23.   The VIN was incorrectly identified on the memorialization of their agreement so as to

      further Defendant’s fraudulent scheme against Plaintiff.

24.   In furtherance of their mutual investment agreement, on March 22, 2019, Plaintiff loaned

      the principal sum of $17,000.00 to Defendant for the purchase of a 1969 Ford Mustang,

      VIN: 9F03F467259, which was to be restored and sold for a profit by Defendant, as is

                                         Page 4 of 10
Case 3:20-ap-03017-SHB        Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04              Desc
                              Main Document   Page 5 of 39



      evidenced by the J.P. Morgan financial statement, a copy of which is attached hereto as

      Exhibit F and made a part hereof.

25.   Plaintiff and Defendant memorialized this agreement in a written contract signed by both

      parties on or about March 22, 2019 (hereinafter referred to as the “Contract”), a copy of

      which is attached hereto as Exhibit G and made a part hereof.

26.   The Contract provides that “[u]pon the sell of each vehicle James A. Begley agrees to

      pay Rich Steel the principle amount invested in the vehicle also 50% of the profit for the

      return of the title” (emphasis added). Ex. G.

27.   The 1969 Ford Mustang was sold on or about May 28, 2019, with the profits being split

      evenly between Plaintiff and Defendant.

28.   Under the Contract, the principal investment of $17,000 that was used to purchase the

      1969 Ford Mustang was then used to finance the purchase of another vehicle to be

      restored and sold for a profit, namely, a 1963 Chevrolet C-10 Pickup truck, VIN:

      3C144A119605, as is evidenced by the written statements made by Defendant in the

      memorialization of their agreement to purchase and sell the 1963 Chevrolet C-10 Pickup

      truck, a copy of which is attached hereto as Exhibit H and made a part hereof.

29.   While the Contract indicates the VIN for the 1969 Ford Mustang is 9F03F467259, the

      title document for the vehicle indicates that the correct VIN is: 9F03L167259, a copy of

      which is attached hereto as Exhibit I and made a part hereof.

30.   The VIN was incorrectly identified on the Contract so as to further Defendant’s

      fraudulent scheme against Plaintiff.

31.   On or about April 12, 2019, in furtherance of their mutual investment agreement, Plaintiff

      funded the principal sum of $20,000.00 to Defendant for the purchase of a 1965

                                          Page 5 of 10
Case 3:20-ap-03017-SHB        Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04                  Desc
                              Main Document   Page 6 of 39



      Chevrolet C-10 Pickup truck, VIN: C1445Z164512, as is evidenced by the J.P. Morgan

      financial statement, a copy of which is attached hereto as Exhibit J and made a part

      hereof.

32.   Only $18,000.00 of the $20,000.00 loan on or about April 12, 2019 was used to purchase

      the 1965 Chevrolet C-10 Pickup truck however, and $2,000.00 was returned to Plaintiff.

33.   On or about April 22, 2019, in furtherance of their mutual investment agreement, Plaintiff

      funded the sum of $833.68 to Defendant for restoration work to be done to the 1979

      Chevrolet C-10 Pickup truck, as is evidenced by the J.P. Morgan financial statement, a

      copy of which is attached hereto as Exhibit K and made a part hereof.

34.   Plaintiff reasonably relied on the written assertions in the Contract, the written

      representations in the memorialization of their investment agreement, and the oral

      representations made by Defendant.

35.   The statements, both verbal and written, that the principle and half the profits would be

      returned to Plaintiff, were false statements intended to induce Plaintiff to enter into the

      Contract and the investment agreement.

36.   Acting in reliance on those false statements, Plaintiff upheld his end of the bargain and

      provided the principal funds for the purchase of the vehicles and the funds for restoration

      of the vehicles.

37.   Defendant has sold, transferred, or otherwise disposed of the vehicles without honoring

      the Contract’s terms or the terms of the investment agreement, and without providing the

      principal or any portion of the profits to Plaintiff, except for the profits of the sale of the

      1969 For Mustang which were split evenly.



                                           Page 6 of 10
Case 3:20-ap-03017-SHB           Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04                Desc
                                 Main Document   Page 7 of 39



38.       Plaintiff Rich Steel has suffered and will continue to suffer significant damages as a

          result of Defendant’s conduct.

39.       Defendant’s conduct amounts to actual fraud and his debts to Plaintiff Rich Steel are non-

          dischargeable under 11 U.S.C. § 523(a)(2)(A).

                              COUNT I – BREACH OF CONTRACT

40.       Plaintiff incorporates herein, paragraphs 1 through 39 as listed above.

41.       In Tennessee, “[t]he essential elements of any breach of contract claim include (1) the

existence of an enforceable contract, (2) nonperformance amount to a breach of the contract, and

(3) damages cause by the breach of the contract”. LifeMed, Inc. v. AMC-Tenn., Inc., 183 S.W.3d

1, 26 (Tenn. Ct. App. 2005).

42.       In the instant matter, Defendant entered into an enforceable contract when he agreed to

enter into the mutual investment agreement with Plaintiff to purchase and restore vehicles for a

profit.

43.       When Defendant sold, transferred, or otherwise disposed of the vehicles without

compensating Plaintiff with either repayment of the principal or splitting of the profits,

Defendant breached the contract’s terms.

44.       Plaintiff has suffered extensive damages as a result of Defendant’s breach.

          WHEREFORE, for the foregoing reasons, pursuant to §523(a)(2)(A) of the U.S.

Bankruptcy Code, Plaintiff prays that the Court determine that the debt owed by Defendant to

Plaintiff pursuant to the Contract signed by Defendant James A. Begley as set forth herein is

non-dischargeable, enter a judgment in favor of Plaintiff in excess of $75,000.00, award Plaintiff

its attorneys’ fees and costs for this matter, and grant such other relief as the Court deems just

and reasonable.

                                              Page 7 of 10
Case 3:20-ap-03017-SHB          Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04                Desc
                                Main Document   Page 8 of 39



                                       COUNT II – FRAUD

45.    Plaintiff incorporates herein, paragraphs 1 through 44 as listed above.

46.    In Tennessee, “[w]hen a party intentionally misrepresents a material fact or produces a

false impression in order to mislead another or to obtain an undue advantage over him, there is a

positive fraud. The representation must have been made with knowledge of its falsity and with a

fraudulent intent. The representation must have been to an existing fact which is material and the

plaintiff must have reasonable relied upon that misrepresentation to his injury”. Brown v. Birman

Managed Care, Inc., 42 S.W.3d 62, 66-67 (Tenn. 2001).

47.    In the instant matter, Defendant made multiple misrepresentations of material fact when

he stated, both orally and in writing, that he would pay the principal investment used to fund the

purchase of the vehicles back to Plaintiff along with half of the profits.

48.    In the instant matter, Defendant made multiple misrepresentations of material fact in

incorrectly identifying the vehicle identification numbers for the vehicles to Plaintiff.

49.    Defendant made these misrepresentations for the purpose of misleading Plaintiff.

50.    Defendant made these misrepresentations knowing that they were false and with an intent

to induce Plaintiff to fund the purchase of the vehicles.

51.    Defendant’s misrepresentations were surrounding a material fact, namely that he would

refund the principal investment for the purchase of the vehicles along with half of the profits.

52.    Plaintiff reasonably relied on Defendant’s misrepresentations.

53.    Plaintiff has suffered extensive damages as a result of Defendant’s misrepresentations.

       WHEREFORE, for the foregoing reasons, pursuant to §523(a)(2)(A) of the U.S.

Bankruptcy Code, Plaintiff prays that the Court determine that the debt owed by Defendant to

Plaintiff pursuant to the Contract signed by Defendant James A. Begley as set forth herein is

                                            Page 8 of 10
Case 3:20-ap-03017-SHB          Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04                 Desc
                                Main Document   Page 9 of 39



non-dischargeable, enter a judgment in favor of Plaintiff in excess of $75,000.00, award Plaintiff

its attorneys’ fees and costs for this matter, and grant such other relief as the Court deems just

and reasonable.

                            COUNT III – UNJUST ENRICHMENT

54.    Plaintiff incorporates herein, paragraphs 1 through 39 as listed above.

55.    To succeed on an unjust enrichment claim, a Plaintiff must show: “1) ‘[a] benefit

conferred upon the defendant by the plaintiff’; 2) ‘appreciation by the defendant of such benefit’;

and 3) ‘acceptance of such benefit under such circumstances that it would be inequitable for him

to retain the benefit without payment of the value thereof’”. Freeman Indus., LLC. v. Eastman

Chem. Co., 172 S.W.3d 512, 525 (Tenn. 2005), quoting Paschall’s Inc. v. Dozier, 407 S.W.2d

150, 155 (Tenn. 1966).

56.    In the instant matter, Plaintiff conferred a benefit to Defendant in that he loaned over

$60,000.00.

57.    Defendant appreciated the benefit, as is evidenced by the fact that he used the money to

purchase numerous vehicles.

58.    It would be inequitable to permit Defendant to retain this benefit, particularly given the

statements made by Defendant, both oral and written, that he would refund Plaintiff the principal

and split the profits evenly after the vehicles were sold.

       WHEREFORE, for the foregoing reasons, pursuant to §523(a)(2)(A) of the U.S.

Bankruptcy Code, Plaintiff prays that the Court determine that the debt owed by Defendant to

Plaintiff pursuant to the Contract signed by Defendant James A. Begley as set forth herein is

non-dischargeable, enter a judgment in favor of Plaintiff in excess of $75,000.00, award Plaintiff



                                             Page 9 of 10
Case 3:20-ap-03017-SHB          Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04                 Desc
                               Main Document    Page 10 of 39



its attorneys’ fees and costs for this matter, and grant such other relief as the Court deems just

and reasonable.


                                               Respectfully submitted,



Patrick J. Mayerbock                           ___________________________________
#49715                                                  Patrick J. Mayerbock
5791 North Elston Avenue                               Attorney for Rich Steel
Chicago, IL 60646
P: 312-866-9338
F: 773-598-8724
Patrick@MayerbockLaw.com




                                            Page 10 of 10
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 11 of 39




                             EXHIBIT A
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 12 of 39
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 13 of 39
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 14 of 39




                             EXHIBIT B
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 15 of 39
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 16 of 39




                             EXHIBIT C
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 17 of 39
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 18 of 39
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 19 of 39




                             EXHIBIT D
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 20 of 39
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 21 of 39
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 22 of 39




                             EXHIBIT E
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 23 of 39
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 24 of 39
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 25 of 39




                             EXHIBIT F
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 26 of 39
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 27 of 39




                             EXHIBIT G
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 28 of 39
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 29 of 39
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 30 of 39




                             EXHIBIT H
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 31 of 39
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 32 of 39
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 33 of 39




                             EXHIBIT I
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 34 of 39
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 35 of 39
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 36 of 39




                             EXHIBIT J
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 37 of 39
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 38 of 39




                             EXHIBIT K
Case 3:20-ap-03017-SHB    Doc 1 Filed 05/08/20 Entered 05/08/20 14:48:04   Desc
                         Main Document    Page 39 of 39
